Exhibit 10.5

 

Drawn by and mail after recording to:    (signature of preparer)   

(print name of preparer)

Moore & Van Allen PLLC (MPH)

100 North Tryon Street, Suite 4700

Charlotte, North Carolina 28202-4003

                     COUNTY

OBLIGATIONS SECURED HEREBY PROVIDE FOR

A FLUCTUATING INTEREST RATE

COLLATERAL IS OR INCLUDES FIXTURES

THE MAXIMUM PRINCIPAL AMOUNT OF INDEBTEDNESS SECURED HEREBY IS

$875,000,000

THE INDEBTEDNESS SECURED HEREBY HAS A FINAL MATURITY DATE OF

MAY 15, 2014

MULTISTATE

AMENDED AND RESTATED MORTGAGE,

SECURITY AGREEMENT, ASSIGNMENT OF RENTS

AND LEASES AND FIXTURE FILING (KENTUCKY)

by and from

THE PANTRY, INC., “Mortgagor”

to

WACHOVIA BANK, NATIONAL ASSOCIATION,

in its capacity as Agent, “Mortgagee”

Dated as of January 9, 2008



--------------------------------------------------------------------------------

AMENDED AND RESTATED MORTGAGE,

SECURITY AGREEMENT, ASSIGNMENT OF RENTS

AND LEASES AND FIXTURE FILING (KENTUCKY)

THIS AMENDED AND RESTATED MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND
LEASES AND FIXTURE FILING (KENTUCKY) (this “Mortgage”) is dated as of January 9,
2008, by and among THE PANTRY, INC., a Delaware corporation (“Mortgagor”), whose
address is 1801 Douglas Drive, Sanford, North Carolina 27330 and WACHOVIA BANK,
NATIONAL ASSOCIATION, as Administrative Agent (“Agent”) for the lenders party to
the Credit Agreement (defined below) (such lenders, together with their
respective successors and assigns, collectively, the “Lenders”), having an
address at 201 South College Street, CP-8, Charlotte, Mecklenburg County, North
Carolina 28288-0680 (Agent, together with its successors and assigns,
“Mortgagee”).

RECITALS

A. Mortgagee is the assignee, owner and holder of those certain mortgages
described on Exhibit B attached hereto and made a part hereof (the “Original
Mortgages”) and the obligations secured thereby, which encumber the properties
described on Exhibit A attached hereto and made a part hereof. Mortgagee’s
address is set forth above. The names and addresses of the Lenders and the
commitment amounts as of the date of the Credit Agreement (as defined herein)
are set forth on Exhibit C attached hereto and made a part hereof.

B. Mortgagor and Mortgagee now desire to amend and restate the Original
Mortgages to contain all of the terms and conditions contained herein and in the
Credit Agreement.

NOW, THEREFORE, Mortgagor and Mortgagee hereby amend and restate the Original
Mortgages in their entirety to provide as follows:

ARTICLE 1

DEFINITIONS

Section 1.1 Definitions. All capitalized terms used herein without definition
shall have the respective meanings ascribed to them in that certain Third
Amended and Restated Credit Agreement, dated as of May 15, 2007 (as may be
further amended, supplemented or otherwise modified from time to time,
collectively, the “Credit Agreement”), which is incorporated herein by
reference, among Mortgagor, certain domestic subsidiaries of Mortgagor, the
Lenders and Mortgagee. As used herein, the following terms shall have the
following meanings:

1.1.1 “Indebtedness”: (1) (a) all Credit Party Obligations of any type now
existing or hereafter arising, including by way of successive reborrowings and
repayments, of principal, interest and other amounts evidenced or secured by the
Credit Agreement and the other Credit Documents (as defined therein), including,
without limitation (i) revolving credit promissory notes of the Mortgagor, under
which sums may be advanced, paid back and readvanced (as referenced and defined
in the Credit Agreement, as amended, modified, supplemented, extended, renewed,
replaced, restated or amended and restated from time to time,



--------------------------------------------------------------------------------

collectively, the “Revolving Notes”), in the aggregate original principal amount
of up to $225,000,000, dated as of the date of the Credit Agreement and maturing
on May 15, 2013; (ii) those certain term loan notes (as referenced in, defined
in and evidenced by the Credit Agreement, as amended, modified, supplemented,
extended, renewed, replaced, restated or amended and restated from time to time,
collectively, the “Term Notes”), in the aggregate principal amount of up to
$450,000,000, dated as of the date of the Credit Agreement and maturing on
May 15, 2014; (iii) letters of credit for the account of the Mortgagor or any
other Credit Party (as referenced and defined in the Credit Agreement, as
amended, modified, supplemented, extended, renewed, replaced, restated or
amended and restated from time to time, collectively, the “Letters of Credit”),
in the aggregate principal amount not to exceed $120,000,000, maturing not later
than May 15, 2013; (iv) swingline promissory notes made by the Mortgagor (as
such note or notes are referenced and defined in the Credit Agreement, as
amended, modified, supplemented, extended, renewed, replaced, restated or
amended and restated from time to time, collectively, the “Swingline Notes”) in
the aggregate original principal amount not to exceed $15,000,000, dated as of
the date of the Credit Agreement and maturing on May 15, 2013; and (v) those
certain Incremental Facilities (as defined in the Credit Agreement), under which
sums may be advanced from time to time in an amount not to exceed $200,000,000;
and (b) principal, interest and other amounts that may hereafter be loaned by
Agent or any of the Lenders under or in connection with the Credit Agreement or
any of the other Credit Documents, whether evidenced by a promissory note or
other instrument which, by its terms, is secured hereby, and (2) all other
indebtedness, obligations and liabilities now or hereafter existing of any kind
of Mortgagor to Agent, any of the Lenders and any Hedging Agreement Provider
under documents that recite that they are intended to be secured by this Deed of
Trust (to the extent permitted by the Credit Agreement), including any
obligations or liability arising under any Secured Hedging Agreements. The
Revolving Notes, the Swingline Note and the Term Notes shall hereinafter
collectively be called the “Notes.”

1.1.2 “Mortgaged Property”: All of Mortgagor’s interest in (1) the fee interest
in the real property described in Exhibit A attached hereto and incorporated
herein by this reference, together with any greater estate therein as hereafter
may be acquired by Mortgagor (the “Land”), (2) all improvements now owned or
hereafter acquired by Mortgagor, now or at any time situated, placed or
constructed upon the Land (the “Improvements”), (3) all materials, supplies,
equipment, apparatus and other items of personal property now owned or hereafter
acquired by Mortgagor and now or hereafter attached to, installed in or used in
connection with any of the Improvements or the Land, and water, gas, electrical,
storm and sanitary sewer facilities and all other utilities whether or not
situated in easements (the “Fixtures”), (4) all right, title and interest of
Mortgagor in and to all goods, accounts, general intangibles, instruments,
documents, chattel paper and all other personal property of any kind or
character, including such items of personal property as defined in the UCC
(defined below), now owned or hereafter acquired by Mortgagor and now or
hereafter affixed to, placed upon, used in connection with, arising from or
otherwise related to the Land and Improvements (the “Personalty”), (5) all
reserves, escrows or impounds required under the Credit Agreement and all
deposit accounts maintained by Mortgagor with respect to the Mortgaged Property,
(6) all leases, licenses, concessions, occupancy agreements or other agreements
(written or oral, now or at any time in effect) which grant to any Person a
possessory interest in, or the right to use, all or any part of the Mortgaged
Property, together with all related security and other deposits (the “Leases”),
(7) all of the rents, revenues, income, proceeds, profits, security and other
types of deposits, and other

 

2



--------------------------------------------------------------------------------

benefits paid or payable by parties to the Leases for using, leasing, licensing,
possessing, operating from, residing in, selling or otherwise enjoying the
Mortgaged Property (the “Rents”), (8) all other agreements, such as construction
contracts, architects’ agreements, engineers’ contracts, utility contracts,
maintenance agreements, management agreements, service contracts, permits,
licenses, certificates and entitlements in any way relating to the construction,
use, occupancy, operation, maintenance, enjoyment or ownership of the Mortgaged
Property (the “Property Agreements”), (9) all rights, privileges, tenements,
hereditaments, rights-of-way, easements, appendages and appurtenances
appertaining to the foregoing, (10) all accessions, replacements and
substitutions for any of the foregoing and all proceeds thereof, (11) all
insurance policies, unearned premiums therefor and proceeds from such policies
covering any of the above property now or hereafter acquired by Mortgagor, and
(12) all of Mortgagor’s right, title and interest in and to any awards,
remunerations, reimbursements, settlements or compensation heretofore made or
hereafter to be made by any governmental authority pertaining to the Land,
Improvements, Fixtures or Personalty. As used in this Mortgage, the term
“Mortgaged Property” shall mean all or, where the context permits or requires,
any portion of the above or any interest therein.

1.1.3 “Obligations”: All of the agreements, covenants, conditions, warranties,
representations and other obligations of Mortgagor (including, without
limitation, the obligation to repay the Indebtedness) under the Credit Agreement
and the other Credit Documents.

1.1.4 “UCC”: The Uniform Commercial Code of KENTUCKY or, if the creation,
perfection and enforcement of any security interest herein granted is governed
by the laws of a state other than KENTUCKY, then, as to the matter in question,
the Uniform Commercial Code in effect in that state. Mortgagor represents and
warrants that the exact name of the debtor on any filing pursuant to the Uniform
Commercial Code of Kentucky is Mortgage and the address for the debtor is as set
forth herein. The Mortgagor’s organizational number is 213800.

1.1.5 “Incorporation by Reference”: The Credit Agreement and the Credit
Documents and the terms contained therein are hereby incorporated by reference
into this Mortgage as if set forth verbatim. In executing this Mortgage,
Mortgagor agrees to be bound by all provisions of the Credit Agreement and the
Credit Documents.

ARTICLE 2

GRANT

Section 2.1 Grant.

2.1.1 To secure the full and timely payment of the Indebtedness and the full and
timely performance of the Obligations, Mortgagor MORTGAGES, GRANTS, BARGAINS,
ASSIGNS, SELLS and CONVEYS, to Mortgagee the Mortgaged Property, subject,
however, to the Permitted Encumbrances, TO HAVE AND TO HOLD the Mortgaged
Property to Mortgagee, and Mortgagor does hereby bind itself, its successors and
assigns to WARRANT AND FOREVER DEFEND the title to the Mortgaged Property unto
Mortgagee.

2.1.2 Mortgagor covenants the Mortgagor is lawfully seized of the Mortgaged
Property in fee simple absolute, that Mortgagor has good right and is lawfully
authorized to sell,

 

3



--------------------------------------------------------------------------------

convey or encumber the same, and that the Mortgaged Property is free and clear
of all encumbrances except as expressly provided herein. Mortgagor further
covenants to warrant and forever defend all and singular the Mortgaged Property
Mortgagee and the heirs, successors and assigns of Mortgagee from and against
Mortgagor and all persons whomsoever lawfully claiming the Mortgaged Property or
any part of the Mortgaged Property.

2.1.3 PROVIDED ALWAYS, nevertheless, and it is the true intent and meaning of
Mortgagor and Mortgagee, that if Mortgagor pays or causes to be paid to
Mortgagee the Indebtedness and Obligations, the estate hereby granted shall
cease, determine and be utterly null and void; otherwise said estate shall
remain in full force and effect.

2.1.4 The lien of this Mortgage will automatically attach, without further act,
to all fixtures now or hereafter located in or on, or attached to, or used or
intended to be used in connection with or with the operation of, the Mortgaged
Property or any part of the Mortgaged Property.

Section 2.2 Future Advances. With reference to KRS 382.50, in addition to all
other indebtedness secured by this Mortgage, this Mortgage shall also secure and
constitute a first lien on the Mortgaged Property for present and future
obligations of Mortgagor to Mortgagee, and this Mortgage is executed to secure
all such obligations. Any future obligations and advances may be made in
accordance with the Credit Agreement or the Credit Documents, at the option of
the Mortgagee. The total amount of the indebtedness that may be secured by this
Mortgage may increase or decrease from time to time. The maximum additional
principal amount which may be secured hereby at any one time is $875,000,000,
together with interest thereon. It shall be a default under this Mortgage if
Mortgagor requests a release, in the manner provided by KRS 382.520, of any
portion of the lien securing any of the future advances or additional
indebtedness secured by this Mortgage prior to the date that all of the
Obligations have been paid and the Credit Agreement and Credit Documents have
been terminated, and Mortgagor hereby waives any and all right to request such a
release to the maximum extent permitted by law.

To the extent that the Indebtedness evidenced by the Notes evidencing part of
the Obligations or any of the other Obligations are deemed to be a “line of
credit” or a “revolving credit plan” pursuant to KRS 382.385, the parties intend
that this Mortgage secure the line of credit or revolving credit plan. The
maximum principal amount of credit which may be extended under the line of
credit, or the maximum credit limit of the revolving credit plan, which in each
case may be outstanding at any time or times under the line of credit or plan
which is to be secured by this Mortgage is $225,000,000. It shall be a default
under this Mortgage if Mortgagor requests a release, in the manner provided by
KRS 382.385, of any portion of the lien securing the line of credit or the
revolving credit plan prior to the date that all of the Obligations have been
paid and the Credit Agreement and Credit Documents have been terminated, and
Mortgagor hereby waives any and all right to request such a release to the
maximum extent permitted by law.

 

4



--------------------------------------------------------------------------------

ARTICLE 3

WARRANTIES, REPRESENTATIONS AND COVENANTS

Mortgagor warrants, represents and covenants to Mortgagee as follows:

Section 3.1 Title to Mortgaged Property and Lien of this Instrument. Mortgagor
owns the Mortgaged Property free and clear of any liens, claims or interests
other than Permitted Liens (as defined in the Credit Agreement). This Mortgage
creates valid, enforceable first priority liens and security interests against
the Mortgaged Property, subject only to the Permitted Liens.

Section 3.2 First Lien Status. Mortgagor shall preserve and protect the first
lien and security interest status of this Mortgage, the Credit Agreement and the
other Credit Documents. If any lien or security interest is asserted against the
Mortgaged Property, Mortgagor shall promptly, and at its expense, (a) give
Mortgagee a detailed written notice of such lien or security interest (including
origin, amount and other terms), and (b) pay the underlying claim in full or
take such other action so as to cause it to be released or contest the same in
compliance with the requirements of the Credit Agreement (including the
requirement of providing a bond or other security satisfactory to Mortgagee).

Section 3.3 Payment and Performance. Mortgagor shall pay the Indebtedness when
due under the Credit Agreement and the other Credit Documents and shall perform
the Obligations in full when they are required to be performed.

Section 3.4 Replacement of Fixtures. Except as may be permitted by the Credit
Agreement, Mortgagor shall not, without the prior written consent of Mortgagee
(said consent not to be unreasonably withheld or delayed), permit any of the
Fixtures to be removed at any time from the Land or Improvements, unless the
removed item is removed temporarily for maintenance and repair or, if removed
permanently, is obsolete and is replaced by an article of equal or better
suitability and value, owned by Mortgagor subject to the liens and security
interests of this Mortgage, the Credit Agreement and the other Credit Documents,
and free and clear of any other lien or security interest except Permitted
Liens.

Section 3.5 Inspection. Mortgagor shall permit Mortgagee and the Lenders, and
their respective agents, representatives and employees, upon reasonable prior
notice to Mortgagor, to inspect the Mortgaged Property and all books and records
of Mortgagor located thereon, and to conduct such environmental and engineering
studies as provided in the Credit Agreement.

Section 3.6 Other Covenants. All of the covenants in the Credit Agreement are
incorporated herein by reference and, together with covenants in this Article,
shall be covenants running with the land.

Section 3.7 Condemnation Awards and Insurance Proceeds.

3.7.1 Condemnation Awards. Mortgagee shall be entitled to be made a party to, be
notified by Mortgagor of and to participate in any proceeding, whether formal or
informal, for condemnation or acquisition pursuant to power of eminent domain of
any portion of the

 

5



--------------------------------------------------------------------------------

Mortgaged Property. Mortgagor assigns to Mortgagee the right to collect and
receive any payment or award to which Mortgagor would otherwise be entitled by
reason of condemnation or acquisition pursuant to power of eminent domain of any
portion of the Mortgaged Property. Any such payment or award received by
Mortgagee may, at Mortgagee’s option, (i) be applied by Mortgagee to payment of
any Indebtedness or any Obligations in such order as Mortgagee may determine or
(ii) be applied in a manner determined by Mortgagee to the replacement of the
portion of the Mortgaged Property taken and to the repair or restoration of the
remaining portion of the Mortgaged Property or (iii) be released to Mortgagor
upon such conditions as Mortgagee may determine or (iv) be used for any
combination of the foregoing purposes. No portion of an indemnity payment which
is applied to replacement, repair or restoration of any portion of the Mortgaged
Property or which is released to Mortgagor shall be deemed a payment against any
Indebtedness or any Obligations.

3.7.2 Insurance Proceeds. Mortgagor will keep the Land, Improvements, Fixtures
and Personalty (collectively, the “Insured Premises”) insured by such company or
companies as Mortgagee may reasonably approve for the full insurable value
thereof in accordance with the Credit Agreement. Such insurance will be payable
to Mortgagee as the interest of Mortgagee may appear pursuant to the New York
standard form of mortgage clause or such other form of mortgage clause as may be
required by Mortgagee and will not be cancelable by either the insurer or the
insured without at least thirty days’ prior written notice to Mortgagee.
Mortgagor hereby assigns to Mortgagee the right to collect and receive any
indemnity payment otherwise owed to Mortgagor upon any policy of insurance
insuring any portion of the Insured Premises, regardless of whether Mortgagee is
named in such policy as a person entitled to collect upon the same. Any
indemnity payment received by Mortgagee from any such policy of insurance shall
be applied as set forth in the Credit Agreement. No portion of any indemnity
payment which is applied to the replacement, repair or restoration of any
portion of the Insured Premises or which is released to Mortgagor shall be
deemed a payment against any Indebtedness or any Obligations. Mortgagor will
keep the Insured Premises continuously insured as herein required and will
deliver to Mortgagee the original of each policy of insurance required hereby.
Mortgagor will pay each premium coming due on any such policy of insurance and
will deliver to Mortgagee proof of such payment coming due on any such policy of
insurance and will deliver to Mortgagee proof of such payment at least ten days
prior to the date such premium would become overdue or delinquent. Upon the
expiration or termination of any such policy of insurance, Mortgagor will
furnish to Mortgagee at least ten days prior to such expiration or termination
the original of a renewal or replacement policy of insurance meeting the
requirements of this Mortgage. Upon foreclosure of this Mortgage, all right,
title and interest of Mortgagor in and to any policy of insurance upon the
Insured Premises which is in the custody of Mortgagee, including the right to
unearned premiums, shall vest in the purchaser of the Insured Premises at
foreclosure, and Mortgagor hereby appoints Mortgagee as the attorney in fact of
Mortgagor to assign all right, title and interest of Mortgagor in and to any
such policy of insurance to such purchaser. This appointment is coupled with an
interest and shall be irrevocable.

Section 3.8 Maintenance. Mortgagor will maintain the Mortgaged Property in good
condition and repair and will neither permit nor allow waste of any portion of
the Mortgaged Property. Mortgagor will promptly repair or restore any portion of
the Mortgaged Property which is damaged or destroyed by any cause whatsoever and
will promptly pay when

 

6



--------------------------------------------------------------------------------

due all costs and expenses of such repair or restoration. Mortgagor will not
remove or demolish any improvement or fixture which is now or hereafter part of
the Mortgaged Property and will cut no timber on the Mortgaged Property without
the express written consent of Mortgagee. Mortgagee shall be entitled to
specific performance of the provisions of this paragraph.

Section 3.9 Taxes and Assessments. Mortgagor will pay all taxes, assessments and
other charges which constitute or are secured by a lien upon the Mortgaged
Property, and will deliver to Mortgagee proof of payment of the same not less
than ten (10) days prior to the date the same becomes delinquent; provided that
Mortgagor shall be entitled by appropriate proceedings to contest the amount or
validity of such tax, assessment or charge so long as the collection of the same
is stayed during the pendency of such proceedings and Mortgagor deposits with
the authority to which such tax, assessment or charge is payable or with
Mortgagee appropriate security for payment of the same, together with any
applicable interest and penalties, should the same be determined due and owing.

Section 3.10 Due on Sale. Mortgagor agrees that if the Mortgaged Property or any
part thereof or interest therein if sold, assigned, transferred, conveyed or
otherwise alienated by Mortgagor, whether voluntarily or involuntarily or by
operation of law other than in accordance with the Credit Agreement, Mortgagee,
at its own option, may declare the Indebtedness secured hereby and all other
Obligations hereunder to be forthwith due and payable.

ARTICLE 4

DEFAULT AND FORECLOSURE

Section 4.1 Remedies. If an Event of Default exists, Mortgagee may, at
Mortgagee’s election, exercise any or all of the following rights, remedies and
recourses:

4.1.1 Acceleration. Declare the Indebtedness to be immediately due and payable,
without further notice, presentment, protest, notice of intent to accelerate,
notice of acceleration, demand or action of any nature whatsoever (each of which
hereby is expressly waived by Mortgagor), whereupon the same shall become
immediately due and payable.

4.1.2 Entry on Mortgaged Property. Enter the Mortgaged Property and take
exclusive possession thereof and of all books, records and accounts relating
thereto or located thereon. If Mortgagor remains in possession of the Mortgaged
Property after an Event of Default and without Mortgagee’s prior written
consent, Mortgagee may invoke any legal remedies to dispossess Mortgagor.

4.1.3 Operation of Mortgaged Property. Hold, lease, develop, manage, operate or
otherwise use the Mortgaged Property upon such terms and conditions as Mortgagee
may deem reasonable under the circumstances (making such repairs, alternations,
additions and improvements and taking other actions, from time to time, as
Mortgagee deems necessary or desirable), and apply all Rents and other amounts
collected by Mortgagee in connection therewith in accordance with the provisions
of Section 4.6.

4.1.4 Foreclosure and Sale. Commence proceedings to collect such sums, foreclose
this Mortgage and sell the Mortgaged Property. If default shall be made in the

 

7



--------------------------------------------------------------------------------

payment of any amount due under this Mortgage, the Credit Agreement or any other
Credit Document, then, upon Mortgagee’s demand, Mortgagor will pay to Mortgagee
the whole amount due and payable under the Credit Agreement and the other Credit
Documents and all other Indebtedness or Obligations; and if Mortgagor shall fail
to pay such sums upon such demand, Mortgagee shall be entitled to sue for and to
recover judgment for the whole amount so due and unpaid together with costs and
expenses including the reasonable compensation, expenses and disbursements of
Mortgagee’s agents and attorneys incurred in connection with such suit and any
appeal of such suit. Mortgagee shall be entitled to sue and recover judgment, as
set forth above, either before, after or during the pendency of any proceedings
for the enforcement of this Mortgage, and the right of Mortgagee to recover such
judgment shall not be affected by any taking, possession or foreclosure sale
under this Mortgage, or by the exercise of any other right, power or remedy for
the enforcement of the terms of this Mortgage, or the foreclosure of the lien of
this Mortgage. At the option of the Mortgagee, this Mortgage may be foreclosed
by judicial proceedings, or by non-judicial foreclosure sale in accordance with
applicable laws, and to sell and dispose of the Mortgaged Property and all the
right, title, and interest of Mortgagor therein, by sale at any place authorized
by law as may be specified in the notice of such sale to the highest bidder. The
Mortgaged Property may be sold as a whole or in separate parts, parcels, or
tracts, including separate parts, parcels or tracts located in the same county,
and in such manner and order as the Mortgagee in its sole discretion may elect.
The exercise of the power of sale with respect to a separate part, parcel, or
tract of the Mortgaged Property in one county does not extinguish or otherwise
affect the right to exercise the power of sale with respect to the other parts,
parcels, or tracts of the Mortgaged Property in that or another county to
satisfy the obligation secured by the Mortgage, and the right and power of sale
arising out of any Event of Default shall not be exhausted by one or more sales
of the Mortgaged Property. At the foreclosure Mortgagee shall be entitled to bid
and to purchase the Mortgaged Property and shall be entitled to apply the
Indebtedness or Obligations, or any portion thereof, in payment for the
Mortgaged Property. The Mortgagee shall be authorized to retain an attorney to
represent him in such proceedings. The proceeds of the sale shall be applied in
accordance with Section 4.6 herein. Fees payable herein and otherwise under this
Mortgage shall be limited to those reasonable fees and expenses actually
incurred at standard hourly rates without reference to a specific percentage of
the outstanding balance of the Indebtedness. In case of a foreclosure sale of
all or any part of the Mortgaged Property and of the application of the proceeds
of sale to the payment of the Indebtedness or Obligations, Mortgagee shall be
entitled to enforce payment of and to receive all amounts then remaining due and
unpaid and to recover judgment for any portion thereof remaining unpaid, with
interest. The remedies provided to Mortgagee in this paragraph shall be in
addition to and not in lieu of any other rights and remedies provided in this
Mortgage or any other Credit Document, by law or in equity, all of which rights
and remedies may be exercised by Mortgagee independently, simultaneously or
consecutively in any order without being deemed to have waived any right or
remedy previously or not yet exercised.

Without in any way limiting the generality of the foregoing, Mortgagee shall
also have the following specific rights and remedies.

(a) To make any repairs to the Mortgaged Property which Mortgagee deems
necessary or desirable for the purposes of sale.

 

8



--------------------------------------------------------------------------------

(b) To exercise any and all rights of set-off which Mortgagee may have against
any account, fund, or property of any kind, tangible or intangible, belonging to
Mortgagor which shall be in Mortgagee’s possession or under its control.

(c) To cure such Event of Default, with the result that all costs and expenses
incurred or paid by Mortgagee in effecting such cure shall be additional charges
on the Indebtedness or Obligations which bear interest at the interest rate set
forth in the Credit Agreement or applicable Credit Documents and are payable
upon demand.

(d) To foreclose on the Mortgaged Property and to pursue any and all remedies
available to Mortgagee at law or in equity, and in any order Mortgagee may
desire, in Mortgagee’s sole discretion.

4.1.5 Receiver. Upon the occurrence of an Event of Default, Mortgagee shall be
entitled to the appointment of a receiver to enter upon and take and maintain
full control of the Mortgaged Property in order to perform all acts necessary
and appropriate for the operation and maintenance of the Mortgaged Property
including the execution, cancellation or modification of leases, the making of
repairs to the Mortgaged Property and the execution or termination of contracts
providing for the construction, management or maintenance of the Mortgaged
Property, all on such terms as are deemed best to protect the security of this
Mortgage. The receiver shall be entitled to receive a reasonable fee for so
managing the Mortgaged Property. All rents collected pursuant to this paragraph
shall be applied in accordance with Section 4.6 herein. Mortgagee or the
receiver shall have access to the books and records used in the operation and
maintenance of the Mortgaged Property and shall be liable to account only for
those rents actually received. Mortgagee shall not be liable to Mortgagor or
anyone claiming under or through Mortgagor, or anyone having an interest in the
Mortgaged Property by reason of anything done or left undone by Mortgagor under
this Section 4.1.5. If the rents of the Mortgaged Property are not sufficient to
meet the costs of taking control and of managing the Mortgaged Property and
collecting the rents, Mortgagee, at its sole option, may advance funds to meet
the costs. Any funds expended by Mortgagee for such purposes shall become
Indebtedness and Obligations of Mortgagor to Mortgagee. Unless Mortgagee and
Mortgagor agree in writing to other terms of payment, such amounts shall be
payable upon notice from Mortgagee to Mortgagor requesting payment thereof and
shall bear interest from the date of disbursement at the rate stated in the
Credit Agreement after the occurrence of an Event of Default. The entering upon
and taking and maintaining of control of the Mortgaged Property by Mortgagee or
the receiver and the application of rents as provided in this Mortgage shall not
cure or waive any Event of Default or invalidate any other right or remedy of
Mortgagee under this Mortgage. Notwithstanding the appointment of any receiver
or other custodian, Mortgagee shall be entitled as secured party hereunder to
the possession and control of any cash deposits or instrument at the time held
by, or payable or deliverable under the terms of this Mortgage to, Mortgagee.

4.1.6 Other. Exercise all other rights, remedies and recourses granted under the
Credit Agreement and the other Credit Documents or otherwise available at law or
in equity.

Section 4.2 Remedies Cumulative, Concurrent and Nonexclusive. Mortgagee and the
Lenders shall have all rights, remedies and recourses granted in the Credit

 

9



--------------------------------------------------------------------------------

Agreement and the other Credit Documents and available at law or equity
(including the UCC), which rights (a) shall be cumulated and concurrent, (b) may
be pursued separately, successively or concurrently against Mortgagor or others
obligated under the Credit Agreement and the other Credit Documents, or against
the Mortgaged Property, or against any one or more of them, at the sole
discretion of Mortgagee or the Lenders, (c) may be exercised as often as
occasion therefor shall arise, and the exercise or failure to exercise any of
them shall not be construed as a waiver or release thereof or of any other
right, remedy or recourse, and (d) are intended to be, and shall be,
nonexclusive. No action by Mortgagee or the Lenders in the enforcement of any
rights, remedies or recourses under the Credit Agreement and the other Credit
Documents or otherwise at law or equity shall be deemed to cure any Event of
Default.

Section 4.3 Release of and Resort to Collateral. Mortgagee may release,
regardless of consideration and without the necessity for any notice to or
consent by the holder of any subordinate lien on the Mortgaged Property, any
part of the Mortgaged Property without, as to the remainder, in any way
impairing, affecting, subordinating or releasing the lien or security interest
created in or evidenced by the Credit Agreement and the other Credit Documents
or their status as a first and prior lien and security interest in and to the
Mortgaged Property. For payment of the Indebtedness, Mortgagee may resort to any
other security in such order and manner as Mortgagee may elect.

Section 4.4 Waiver of Redemption, Notice and Marshalling of Assets. To the
fullest extent permitted by law, Mortgagor hereby irrevocably and
unconditionally waives and releases (a) all benefit that might accrue to
Mortgagor by virtue of any present or future statute of limitations or law or
judicial decision exempting the Mortgaged Property from attachment, levy or sale
on execution or providing for any stay of execution, exemption from civil
process, redemption or extension of time for payment, (b) all notices of any
Event of Default or of Mortgagee’s election to exercise or the actual exercise
of any right, remedy or recourse provided for under the Credit Agreement and the
other Credit Documents, and (c) any right to a marshalling of assets or a sale
in inverse order of alienation.

Section 4.5 Discontinuance of Proceedings. If Mortgagee or the Lenders shall
have proceeded to invoke any right, remedy or recourse permitted under the
Credit Agreement and the other Credit Documents and shall thereafter elect to
discontinue or abandon it for any reason, Mortgagee or the Lenders, as the case
may be, shall have the unqualified right to do so and, in such an event,
Mortgagor, Mortgagee or the Lenders, as the case may be, shall be restored to
their former positions with respect to the Indebtedness, the Obligations, the
Credit Agreement and the other Credit Documents, the Mortgaged Property and
otherwise, and the rights, remedies, recourses and powers of Mortgagee and the
Lenders shall continue as if the right, remedy or recourse had never been
invoked, but no such discontinuance or abandonment shall waive any Event of
Default which may then exist or the right of Mortgagee or the Lenders, as the
case may be, thereafter to exercise any right, remedy or recourse under the
Credit Agreement and the other Credit Documents for such Event of Default.

Section 4.6 Allocation of Proceeds. The proceeds of any sale of, and the Rents
and other amounts generated by the holding, leasing, management, operation or
other use of the Mortgaged Property, shall be applied by Mortgagee (or the
receiver, if one is appointed) in the following order unless otherwise required
by applicable law:

 

10



--------------------------------------------------------------------------------

4.6.1 to the payment of the reasonable costs and expenses of taking possession
of the Mortgaged Property and of holding, using, leasing, repairing, improving
and selling the same, including, without limitation (1) receiver’s fees,
commissions and expenses, including the repayment of the amounts evidenced by
any receiver’s certificates, (2) Mortgagee’s reasonable court costs and
reasonable attorneys’ and accountants’ fees and expenses, (3) costs of
advertisement, and (4) the payment of all real estate taxes and assessments and
other charges subject to which the Mortgaged Property may be sold;

4.6.2 to the payment of the Indebtedness and performance of the Obligations in
such manner and order of preference as Mortgagee in its sole discretion may
determine; and

4.6.3 the balance, if any, to the payment of the Persons legally entitled
thereto.

Section 4.7 Occupancy After Foreclosure. Any sale of the Mortgaged Property or
any part thereof in accordance with Section 4.1.4 will, after the expiration of
any upset period, divest all right, title and interest of Mortgagor in and to
the property sold. Subject to applicable law, any purchaser at a foreclosure
sale will receive immediate possession of the property purchased. If Mortgagor
retains possession of such property or any part thereof subsequent to such sale,
Mortgagor will be considered a tenant at sufferance of the purchaser, and will,
if Mortgagor remains in possession after demand to remove, be subject to
eviction and removal, with or without process of law.

Section 4.8 Additional Advances and Disbursements; Costs of Enforcement.

4.8.1 If any Event of Default exists, Mortgagee and each of the Lenders shall
have the right, but not the obligation, to cure such Event of Default in the
name and on behalf of Mortgagor. All sums advanced and expenses incurred at any
time by Mortgagee or any Lender under this Section, or otherwise under this
Mortgage, the Credit Agreement or any of the other Credit Documents or
applicable law, shall be deemed advances of principal evidenced by the Credit
Agreement and the other Credit Documents and shall bear interest from the date
that such sum is advanced or expense incurred, to and including the date of
reimbursement, computed at the rate or rates at which interest is then computed
on the Indebtedness, and all such sums, together with interest thereon, shall be
secured by this Mortgage.

4.8.2 Mortgagor shall pay all expenses (including reasonable attorneys’ fees and
expenses) of or incidental to the perfection, foreclosure and other enforcement
of this Mortgage, the Credit Agreement and the other Credit Documents, or the
enforcement, compromise or settlement of the Indebtedness or any claim under
this Mortgage, the Credit Agreement and the other Credit Documents, and for the
curing thereof, or for defending or asserting the rights and claims of Mortgagee
in respect thereof, by litigation or otherwise. Attorneys’ fees and expenses
payable by Mortgagor under this Section 4.8 or otherwise under this Mortgage
shall be limited to those reasonable fees and expenses actually incurred at
standard rates without reference to a specific percentage of the outstanding
balance of the Indebtedness.

Section 4.9 No Mortgagee in Possession. Except as otherwise provided by law,
neither the enforcement of any of the remedies under this Article, the
assignment of the Rents and Leases under Article 5, the security interests under
Article 6, nor any other remedies

 

11



--------------------------------------------------------------------------------

afforded to Mortgagee under the Credit Agreement and the other Credit Documents,
at law or in equity shall cause Mortgagee or any Lender to be deemed or
construed to be a mortgagee in possession of the Mortgaged Property, to obligate
Mortgagee or any Lender to lease the Mortgaged Property or attempt to do so, or
to take any action, incur any expense, or perform or discharge any obligation,
duty or liability whatsoever under any of the Leases or otherwise.

ARTICLE 5

ASSIGNMENT OF RENTS AND LEASES

Section 5.1 Assignment. In furtherance of and in addition to the assignment made
by Mortgagor in Section 2.1 of this Mortgage, Mortgagor hereby absolutely and
unconditionally assigns, sells, transfers and conveys to Mortgagee and its
successors and assigns all of its right, title and interest in and to all
Leases, whether now existing or hereafter entered into or modified, extended,
renewed or replaced, and all of its right, title and interest in and to all
Rents. If permitted under applicable law, this assignment is an absolute
assignment and not merely an assignment for additional security. So long as no
Event of Default shall have occurred and be continuing, Mortgagor shall have a
revocable license from Mortgagee to exercise all rights extended to the landlord
under the Leases, including the right to receive and collect all Rents and to
hold the Rents in trust for use in the payment and performance of the
Indebtedness and the Obligations and to otherwise use the same. The foregoing
license is granted subject to the conditional limitation that no Event of
Default shall have occurred and be continuing. Upon the occurrence and during
the continuance of an Event of Default, whether or not legal proceedings have
commenced, and without regard to waste, adequacy of security for the
Indebtedness and the Obligations or solvency of Mortgagor, the license herein
granted shall automatically expire and terminate, without notice by Mortgagee
(any such notice being hereby expressly waived by Mortgagor).

Section 5.2 Perfection Upon Recordation. Mortgagor acknowledges that Mortgagee
has taken all actions necessary to obtain, and that upon recordation of this
Mortgage Mortgagee shall have, to the extent permitted under applicable law, a
valid and fully perfected first priority present assignment of the Rents arising
out of the Leases and all security for such Leases. Mortgagor acknowledges and
agrees that upon recordation of this Mortgage Mortgagee’s interest in the Rents
shall be deemed to be fully perfected, “choate” and enforced as to Mortgagor and
all third parties, including, without limitation, any subsequently appointed
trustee in any case under Title 11 of the United States Code (the “Bankruptcy
Code”), without the necessity of commencing a foreclosure action with respect to
this Mortgage, making formal demand for the Rents, obtaining the appointment of
a receiver or taking any other affirmative action.

Section 5.3 Bankruptcy Provisions. Without limitation of the absolute nature of
the assignment of the Rents hereunder, Mortgagor and Mortgagee agree that
(a) this Mortgage shall constitute a “security agreement” for purposes of
Section 552(b) of the Bankruptcy Code, (b) the security interest created by this
Mortgage extends to property of Mortgagor acquired before the commencement of a
case in bankruptcy and to all amounts paid as Rents and (c) such security
interest shall extend to all Rents acquired by the estate after the commencement
of any case in bankruptcy.

 

12



--------------------------------------------------------------------------------

Section 5.4 No Merger of Estates. So long as part of the Indebtedness and the
Obligations secured hereby remain unpaid and undischarged, the fee and leasehold
estates to the Mortgaged Property shall not merge, but shall remain separate and
distinct, notwithstanding the union of such estates either in Mortgagor,
Mortgagee, any tenant or any third party by purchase or otherwise.

ARTICLE 6

SECURITY AGREEMENT

Section 6.1 Security Interest. This Mortgage constitutes a “Security Agreement”
on personal property within the meaning of the UCC and other applicable law and
with respect to the Personalty, Fixtures, Leases, Rents and Property Agreements.
To this end, Mortgagor grants to Mortgagee a first and prior security interest
in the Personalty, Fixtures, Leases, Rents and Property Agreements and all other
Mortgaged Property which is personal property to secure the payment of the
Indebtedness and performance of the Obligations, and agrees that Mortgagee shall
have all the rights and remedies of a secured party under the UCC with respect
to such property. Any notice of sale, disposition or other intended action by
Mortgagee with respect to the Personalty, Fixtures, Leases, Rents and Property
Agreements sent to Mortgagor at least five days prior to any action under the
UCC shall constitute reasonable notice to Mortgagor.

Section 6.2 Financing Statements. Mortgagee may prepare, in form and substance
satisfactory to Mortgagee, such financing statements and such further assurances
as Mortgagee may, from time to time, reasonably consider necessary to create,
perfect and preserve Mortgagee’s security interest hereunder and Mortgagee may
cause such statements and assurances to be recorded and filed, at such times and
places as may be required or permitted by law to so create, perfect and preserve
such security interest. Mortgagor represents and warrants that the exact legal
name and address of the Mortgagor are as set forth in the first paragraph of
this Mortgage; and a statement indicating the types, or describing the items, of
collateral is set forth hereinabove. Mortgagor represents and warrants that the
location of the collateral that is Personalty is upon the Land. Mortgagor
covenants to furnish Mortgagee with notice of any change in the name, identity,
corporate structure, residence, principal place of business or mailing address
of Mortgagor within ten (10) days of the effective date of any such change and
Mortgagor covenants to promptly execute any financing statements or other
instruments deemed necessary by Mortgagee to prevent any filed financing
statement from becoming misleading or losing its perfected status.

Section 6.3 Fixture Filing. This Mortgage shall also constitute a “fixture
filing” for the purposes of the UCC against all of the Mortgaged Property which
is or is to become fixtures. Information concerning the security interest herein
granted may be obtained at the addresses of Debtor (Mortgagor) and Secured Party
(Mortgagee) as set forth in the first paragraph of this Mortgage. The collateral
is or includes fixtures.

 

13



--------------------------------------------------------------------------------

ARTICLE 7

MISCELLANEOUS

Section 7.1 Notices. Any notice required or permitted to be given under this
Mortgage shall be given in accordance with the provisions of the Credit
Agreement.

Section 7.2 Covenants Running with the Land. All Obligations contained in this
Mortgage are intended by Mortgagor and Mortgagee to be, and shall be construed
as, covenants running with the Mortgaged Property. As used herein, “Mortgagor”
shall refer to the party named in the first paragraph of this Mortgage and to
any subsequent owner of all or any portion of the Mortgaged Property. All
Persons who may have or acquire an interest in the Mortgaged Property shall be
deemed to have notice of, and be bound by, the terms of the Credit Agreement and
the other Credit Documents; however, no such party shall be entitled to any
rights thereunder without the prior written consent of Mortgagee.

Section 7.3 Attorney-in-Fact. Mortgagor hereby irrevocably appoints Mortgagee
and its successors and assigns, as its attorney-in-fact, which agency is coupled
with an interest, (a) to execute and/or record any notices of completion,
cessation of labor or any other notices that Mortgagee deems appropriate to
protect Mortgagee’s interest, if Mortgagor shall fail to do so within ten
(10) days after written request by Mortgagee, (b) upon the issuance of a deed
pursuant to the foreclosure of this Mortgage or the delivery of a deed in lieu
of foreclosure, to execute all instruments of assignment, conveyance or further
assurance with respect to the Leases, Rents, Personalty, Fixtures and Property
Agreements in favor of the grantee of any such deed and as may be necessary or
desirable for such purpose, (c) to prepare, execute and file or record financing
statements, continuation statements, applications for registration and like
papers necessary to create, perfect or preserve Mortgagee’s security interests
and rights in or to any of the Mortgaged Property, and (d) while any Event of
Default exists, to perform any obligation of Mortgagor hereunder, however:
(1) Mortgagee shall not under any circumstances be obligated to perform any
obligation of Mortgagor; (2) any sums advanced by Mortgagee in such performance
shall be added to and included in the Indebtedness and shall bear interest at
the rate or rates at which interest is then computed on the Indebtedness;
(3) Mortgagee as such attorney-in-fact shall only be accountable for such funds
as are actually received by Mortgagee; and (4) Mortgagee shall not be liable to
Mortgagor or any other person or entity for any failure to take any action which
it is empowered to take under this Section.

Section 7.4 Successors and Assigns. This Mortgage shall be binding upon and
inure to the benefit of Mortgagee, the Lenders, and Mortgagor and their
respective successors and assigns. Mortgagor shall not, without the prior
written consent of Mortgagee, assign any rights, duties or obligations
hereunder.

Section 7.5 No Waiver. Any failure by Mortgagee to insist upon strict
performance of any of the terms, provisions or conditions of the Credit
Agreement and the other Credit Documents shall not be deemed to be a waiver of
same, and Mortgagee or the Lenders shall have the right at any time to insist
upon strict performance of all of such terms, provisions and conditions.

 

14



--------------------------------------------------------------------------------

Section 7.6 Credit Agreement. If any conflict or inconsistency exists between
this Mortgage and the Credit Agreement, the Credit Agreement shall govern.

Section 7.7 Release or Reconveyance. Upon payment in full of the Indebtedness
and performance in full of the Obligations, this Mortgage shall be null and
void, and upon Mortgagor’s request, Mortgagee, at Mortgagor’s expense, shall
release and cancel of record the liens and security interests created by this
Mortgage or reconvey the Mortgaged Property to Mortgagor. In addition, as long
as no Event of Default has occurred and is then continuing or would be caused
thereby, if Mortgagor sells or transfers for value any portion of the Mortgaged
Property as permitted under the Credit Agreement, Mortgagee shall release the
liens and security interests created by this Mortgage on such Mortgaged Property
or reconvey such Mortgaged Property to Mortgagor, concurrently with the
consummation of such sale or other transfer. Such release or reconveyance shall
be at Mortgagor’s sole cost and expense, and only upon not less than thirty
days’ prior written notice to Mortgagee.

Section 7.8 Waiver of Stay, Moratorium and Similar Rights. Mortgagor agrees, to
the full extent that it may lawfully do so, that it will not at any time insist
upon or plead or in any way take advantage of any stay, marshalling of assets,
extension, redemption or moratorium law now or hereafter in force and effect so
as to prevent or hinder the enforcement of the provisions of this Mortgage or
the Indebtedness secured hereby, or any agreement between Mortgagor and
Mortgagee or any rights or remedies of Mortgagee or the Lenders.

Section 7.9 Applicable Law. The provisions of this Mortgage regarding the
creation, perfection and enforcement of the liens and security interests herein
granted shall be governed by and construed under the laws of the state in which
the Mortgaged Property is located. All other provisions of this Mortgage and the
Obligations shall be governed by the laws of the State of New York (including,
without limitation, Section 5-1401 of the General Obligations Law of the State
of New York), without regard to conflicts of laws principles.

Section 7.10 Headings. The Article, Section and Subsection titles hereof are
inserted for convenience of reference only and shall in no way alter, modify or
define, or be used in construing, the text of such Articles, Sections or
Subsections.

Section 7.11 Entire Agreement. This Mortgage, the Credit Agreement and the other
Credit Documents embody the entire agreement and understanding between Mortgagee
and Mortgagor and supersede all prior agreements and understandings between such
parties relating to the subject matter hereof and thereof. Accordingly, the
Credit Agreement and the other Credit Documents may not be contradicted by
evidence of prior, contemporaneous or subsequent oral agreements of the parties.
There are no unwritten oral agreements between the parties. This agreement may
be amended only with the written consent of the Mortgagor and Mortgagee, or
their respective heirs, successors and assigns.

ARTICLE 8

LOCAL LAW PROVISIONS

Section 8.1 Insurance and Taxes. Mortgagor shall at all time provide, maintain
and keep in force or cause to be provided, maintained and keep in force, at no
expense

 

15



--------------------------------------------------------------------------------

to Mortgagee, policies of insurance in form and amounts and issued by companies,
associations or organizations reasonably satisfactory to Mortgagee covering such
casualties, risks, perils, liabilities and other hazards as set forth in the
Credit Agreement or as Mortgagee reasonably requires. Mortgagor shall pay, or
cause to be paid prior to delinquency, all real property taxes and assessments,
general and special, and all other taxes and assessments of any kind or nature
whatsoever, including, without limitation, nongovernmental levies or assessments
such as maintenance charges, levies or charges resulting from covenants,
conditions and restrictions affecting the Mortgaged Property, which are assessed
or imposed upon the Mortgaged Property, or become due and payable, and which
create, may create or appear to create a lien upon the Mortgaged Property or any
part thereof, or upon any person, property, equipment or other facility used in
the operation or maintenance thereof (all the above collectively hereinafter
referred to as “Impositions”); provided, however, if, by law any such Imposition
is payable, or may at the option of the taxpayer be paid, in installments,
Mortgagor may pay the same or cause it to be paid, together with any accrued
interest on the unpaid balance of such Imposition, in installments before any
fine, penalty, interest or cost may be added thereto for the nonpayment of any
such installment and interest. If Mortgagor does not pay such insurance premiums
and Impositions in accordance with the foregoing, Mortgagee may pay such amounts
and Mortgagor shall reimburse Mortgagee upon demand for such payments and such
reimbursement obligation shall be added to the Obligations secured hereby.

Section 8.2 Use of Certain Proceeds. With reference to KRS 376.050, a portion of
the proceeds of the Note are to be used or may be used for the purpose of
erecting, improving or adding to a building.

[The remainder of this page has been intentionally left blank]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has on the date set forth in the acknowledgement
hereto, effective as of the date first above written, caused this instrument to
be signed in its corporate name by its duly authorized officers AND DELIVERED by
authority of its board of directors duly given.

 

THE PANTRY, INC. By:         Name:     Frank G. Paci   Title:   Sr. Vice
President – Finance,     Chief Financial Officer and Secretary

STATE OF                                                  

COUNTY OF                                              

The foregoing instrument was acknowledged before me this              day of
                    , 200         , by Frank G. Paci, Sr. Vice President –
Finance, Chief Financial Officer and Secretary of THE PANTRY, INC., a Delaware
corporation, on behalf of the corporation.

Witness my hand and official stamp or seal, this              day of
                            , 200    .

 

   Notary Public

My Commission Expires:

 

 

[NOTARIAL SEAL]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Agent has on the date set forth in the acknowledgement
hereto, effective as of the date first above written, caused this instrument to
be signed in its corporate name by its duly authorized officers.

 

WACHOVIA BANK, NATIONAL ASSOCIATION a national banking association By:      
Name:     Jorge A. Gonzalez Title:   Managing Director

STATE OF                                         

COUNTY OF                                     

The foregoing instrument was acknowledged before me this              day of
January, 2008, by Jorge A. Gonzalez, the Managing Director of Wachovia Bank,
National Association, a national banking association, on behalf of the
association.

Witness my hand and official stamp or seal, this              day January, 2008.

 

   Notary Public

My Commission Expires:

_________________________

[NOTARIAL SEAL]



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION OF THE LAND TO BE ATTACHED



--------------------------------------------------------------------------------

EXHIBIT B

ORIGINAL SECURITY INSTRUMENTS

STATE OF KENTUCKY

Amended and Restated Mortgage, Security Agreement, Assignment of Rents

and Leases and Fixture Filing

 

Cobra/Store # of Stores Currently Owned Covered by Original Security Instrument

   County    Book    Page    Date Recorded

394, 391

   Christian    618    227    1/21/98

702, 706, 843

   Henderson    540    108    1/05/98

427

   Hopkins    509    88    1/07/98

419, 420

   Logan    246    800    1/05/98



--------------------------------------------------------------------------------

EXHIBIT C

NAMES AND ADDRESSES OF LENDERS AND COMMITMENT AMOUNTS

 

Lender Name and Address

(including county)

  

Amount of

Revolving Loan
Commitment

  

Amount of

Term Loan
Commitment

Wachovia Bank, National Association

One Wachovia Center, TW-5

Charlotte, Mecklenburg County, North Carolina 28288-0760

   $ 22,500,000    $ 450,000,000

The Governor and Company of the Bank of Ireland

c/o Wachovia Bank, National Association, as Administrative Agent

Charlotte Plaza

201 South College Street, CP8

Charlotte, Mecklenburg County, North Carolina 28288-0680

   $ 5,000,000    $ 0

BMO Capital Markets Financing, Inc.

c/o Wachovia Bank, National Association, as Administrative Agent

Charlotte Plaza

201 South College Street, CP8

Charlotte, Mecklenburg County, North Carolina 28288-0680

   $ 20,000,000    $ 0

Carolina First Bank

c/o Wachovia Bank, National Association, as Administrative Agent

Charlotte Plaza

201 South College Street, CP8

Charlotte, Mecklenburg County, North Carolina 28288-0680

   $ 12,500,000    $ 0

Credit Industriel et Commercial

c/o Wachovia Bank, National Association, as Administrative Agent

Charlotte Plaza

201 South College Street, CP8

Charlotte, Mecklenburg County, North Carolina 28288-0680

   $ 10,000,000    $ 0

Israel Discount Bank of New York

c/o Wachovia Bank, National Association, as Administrative Agent

Charlotte Plaza

201 South College Street, CP8

Charlotte, Mecklenburg County, North Carolina 28288-0680

   $ 7,500,000    $ 0

JPMorgan Chase Bank, N.A.

c/o Wachovia Bank, National Association, as Administrative Agent

Charlotte Plaza

201 South College Street, CP8

Charlotte, Mecklenburg County, North Carolina 28288-0680

   $ 22,500,000    $ 0

North Fork Business Capital Corporation

c/o Wachovia Bank, National Association, as Administrative Agent

Charlotte Plaza

201 South College Street, CP8

Charlotte, Mecklenburg County, North Carolina 28288-0680

   $ 15,000,000    $ 0

Raymond James Bank FSB

c/o Wachovia Bank, National Association, as Administrative Agent

Charlotte Plaza

201 South College Street, CP8

Charlotte, Mecklenburg County, North Carolina 28288-0680

   $ 15,000,000    $ 0

[Exhibit C - Continued Next Page]



--------------------------------------------------------------------------------

Lender Name and Address

(including county)

  

Amount of

Revolving Loan
Commitment

  

Amount of

Term Loan
Commitment

RZB Finance LLC

c/o Wachovia Bank, National Association, as Administrative Agent

Charlotte Plaza

201 South College Street, CP8

Charlotte, Mecklenburg County, North Carolina 28288-0680

   $ 6,000,000    $ 0

State Bank of India

c/o Wachovia Bank, National Association, as Administrative Agent

Charlotte Plaza

201 South College Street, CP8

Charlotte, Mecklenburg County, North Carolina 28288-0680

   $ 5,000,000    $ 0

Suntrust Bank

c/o Wachovia Bank, National Association, as Administrative Agent

Charlotte Plaza

201 South College Street, CP8

Charlotte, Mecklenburg County, North Carolina 28288-0680

   $ 15,000,000    $ 0

United Overseas Bank Limited, New York Agency

c/o Wachovia Bank, National Association, as Administrative Agent

Charlotte Plaza

201 South College Street, CP8

Charlotte, Mecklenburg County, North Carolina 28288-0680

   $ 7,000,000    $ 0

Wells Fargo Bank, National Association

c/o Wachovia Bank, National Association, as Administrative Agent

Charlotte Plaza

201 South College Street, CP8

Charlotte, Mecklenburg County, North Carolina 28288-0680

   $ 20,000,000    $ 0

Cooperative Centrale Raiffeisen-Boerenleenbank B.A. “Rabobank Nederland”, New
York Branch

c/o Wachovia Bank, National Association, as Administrative Agent

Charlotte Plaza

201 South College Street, CP8

Charlotte, Mecklenburg County, North Carolina 28288-0680

   $ 20,000,000    $ 0

Regions Bank

c/o Wachovia Bank, National Association, as Administrative Agent

Charlotte Plaza

201 South College Street, CP8

Charlotte, Mecklenburg County, North Carolina 28288-0680

   $ 15,000,000    $ 0

General Electric Capital Corporation

c/o Wachovia Bank, National Association, as Administrative Agent

Charlotte Plaza

201 South College Street, CP8

Charlotte, Mecklenburg County, North Carolina 28288-0680

   $ 7,000,000    $ 0

[End of Exhibit C]